Citation Nr: 1451322	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), effective May 29, 2008, and in excess of 50 percent, effective February 28, 2012.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3. Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft (CABG).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, S.W.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

The current matter pertaining to the Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2011, the Veteran testified on this issue at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing was prepared and associated with the claims file.

In September 2011, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

As a result of the evidence relating to the effect that the Veteran's service-connected PTSD has had on his ability to engage in substantially gainful employment, the Board finds that his increased rating claim includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post CABG comes before the Board on appeal from a January 2011 rating action.  This additional claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Throughout the pendency of this appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances.  However, total occupational and social impairment has not been shown.

2. The Veteran's service-connected PTSD prevents him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met for the entirety of the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2014).

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection for his claimed PTSD.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 
VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished with respect to the PTSD issue, and therefore, appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Additionally, the Veteran was provided with VA examinations in October 2008 and February 2012.

With respect to VA examinations, the Board notes that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports are based on review of the claims file, the taking of relevant history from the Veteran, and clinical evaluation of the Veteran.  The examination reports are adequate; the information provided by the VA examiner are supported by a thorough history, fully reasoned explanations and clinical findings.  A new examination is not required as the examiners' opinions are well-supported and as the Veteran has not described a worsening in the severity of his PTSD symptoms.

Accordingly, all relevant facts have been properly and sufficiently developed with regard to the PTSD claim on appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this issue.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate rating determination has been obtained.  Indeed, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488  (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his PTSD claim decided herein such that the essential fairness of the adjudication is not affected.  

Additionally, in light of the Board's decision to grant the Veteran's claim for entitlement to a TDIU, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required for this issue.  The Board finds that no further notice or assistance is necessary for this claim, and the appeal at this time is not prejudicial to the Veteran.  

II. Initial Increased Rating For PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms listed in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).
The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  GAF scores from 81 to 90 represent absent or minimal symptoms.  GAF scores from 71 to 80 represent no more than slight impairment in social, occupational or school functioning. 

GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). 

A score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The Secretary shall give the benefit of the doubt to the veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

In the current appeal, the Veteran seeks entitlement to higher initial disability ratings for PTSD, evaluated as 30 percent disabling prior to February 28, 2012, and as 50 percent disabling since February 28, 2012.  After a careful review of the record, and for reasons and bases expressed below, the Board finds that an initial increased rating of 70 percent for the Veteran's PTSD is warranted for the entirety of the appeal period.  

According to the evidence of record, the Veteran was afforded a VA examination in October 2008 where he reported anxiety and occasional panic-like feeling.  There was no evidence of delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or episodes of violence.  The Veteran was able to understand the outcome of behavior and understands he had a problem.  He reported sleep impairment with frequent awakening and difficulty maintaining sleep.  He stated he wakes up worrying about family and financial issues and sometimes have dreams or seeing flashbacks of his service in Vietnam.  He reported feeling guilt over "having taken someone's life."  There was no presence of homicidal or suicidal thoughts.  He experiences sporadic, brief panic-like episodes which he stated he was able to manage.  There was no significant disruption in functioning or problems with activities of daily living.  The VA examiner determined the Veteran's remote and immediate memory was normal but had mildly impaired recent memory. 

Additional symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, and recurrent distressing dreams of the event.  The Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma; and avoid activities, places, or people that arouse recollections of the trauma.  The Veteran had difficulty falling or staying asleep and had exaggerated startle response.  There was no social, occupational, or other important areas of functioning.  The VA examiner stated the Veteran's symptoms were mild with minor symptoms anxiety triggered by anxiety.  The Veteran was currently employed as a car salesman.  A diagnosis of chronic PTSD was confirmed, and the GAF score was 70. 

A VA treatment record dated November 2009 indicates the Veteran was alert, oriented times three, and was without homicidal or suicidal ideation.  He denied hearing voices or seeing hallucinations and there was no evidence of psychosis.  His speech was coherent and relevant and sensorium was clear.  Again, he was diagnosed with chronic PTSD, depression, not otherwise specified, and anxiety.  However, his GAF score was 50.

VA treatment records dated December 2009 to September 2010 indicate that the Veteran continued to experience night sweats, anxiety, depression, nightmares and flashbacks secondary to his service in Vietnam.  He was alert oriented times three without homicidal or suicidal ideation.  The GAF score was 50.

A January 2010 psychiatric outpatient not indicate the Veteran was depressed and worried.  His affect was congruent and anxious at times.  He was fidgety.  His thought process was goal directed and thought content was on current experiences.  He stated he was not actively hallucinating but reported hearing voices such as screaming sounds.  He stated he "just put up with it/ just deals with it."  There was no suicidal or homicidal ideation.  He was alert and oriented times two and attention, concentration and insight was adequate.  The GAF score was 50.

In February 2011, the Veteran reported he avoided crowds as it made him nervous and "increased his expectation that something bad will happen." 

A June 2011 VA telemental health outpatient note stated he noticed a decreased in mood and increase in negative thinking.  He stated he is short with people at work.  He reported a decrease in appetite, sleep, interest in things that normally give him pleasure and concentration.  He denied suicidal and homicidal ideation, plans or intent.  He was diagnosed with PTSD and depression and the GAF score was 50.

In July 2011, the Veteran testified before the Board that his PTSD symptoms increased in severity with mood swings, short temper with his wife and at work, sleepless nights, anxiety attacks, and hypervigilance.  The Veteran's wife testified that he becomes "very short" with her and is argumentative.  She stated he has panic attacks two to three times a week based on what is happening daily.  She stated she and the Veteran often plays cards with friends when he becomes agitated triggered by with the noise from a card shuffler. 

A September 2011 VA psychiatry outpatient note indicated the Veteran had irritability, restless sleep, war-related nightmares two to three times a week.  Daily intrusive thoughts of killing people in Vietnam.  He continues his employment selling cars but had difficulty with customers and management.  He was neatly dressed, alert, calm, cooperative, sensorium was grossly clear, speech was normal, and affect was somewhat tense but otherwise pleasant.  There was no suicidal, homicidal, or psychosis ideation.  His GAF score was 55.

The Veteran was afforded another VA examination in April 2012 where the diagnosis of PTSD was confirmed.  The GAF score was 50.  The Veteran stated that he continued to live with his wife but had quit his employment selling cars in January 2012 due to mounting stress and his failing adaptability.  

The VA examiner determined the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran experienced recurrent and distressing recollections of the event; recurrent distressing dreams of the event; acting or feeling as if the traumatic event was recurring; and intense psychological distress and psychological reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran made efforts to avoid thoughts, feelings, or conversation associated with the trauma; avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; and sense of foreshortened future.  The Veteran had difficulty falling or staying asleep; irritability or outbursts or anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The duration of these symptoms was more than one month.  These symptoms caused clinically significant distress or impairment on social, occupational, or other important areas of functioning. 

A September 2014 neuropsychological evaluation from Dr. D.J.L., a private licensed psychologist, reported that the combination of emotional and cognitive difficulties prevented the Veteran from employment since January 2012.  Dr. D.J.L. stated that the Veteran's dysfunction and alcohol dependence prevented him from maintaining employment for over two years despite ongoing psychotherapy and large psychotropic regimen.  Dr. D.J.L. referenced a letter from P.B.E., a counselor from the Vet Center, dated September 16, 2014, which Dr. D.J.L. claims reported a worsening of symptoms resulting in an inability to maintain healthy social interaction, and increased isolation and increased agitation in dealing with activities of daily living.

According to the September 2014 letter from P.B.E., a counselor at the Vet Center, as stated above, the Veteran's PTSD symptoms significantly increased over the last year, and this situation had major impact in him increasing his feelings of low self-esteem which had exacerbated his PTSD symptoms.  P.B.E. stated that the Veteran was unable to maintain most healthy social interaction, his need to isolate has increased, and he became agitated in stressful situations which reduced his ability to deal with every day stressors.  The Veteran's PTSD symptoms "had a devastating impact on his personal life."  

The Veteran's affect was flat and subdued except when angered, exhibited "high levels of hyper-arousal, his anxieties, and his inability to sleep without having nightmares are daily issues with which he is trying to cope."  He had severe re-experiencing issues with high degree of intrusive thoughts and frequent nightmares that revolve around his traumas during his military service.  In addition, the Veteran displayed severe guilt and lack of self-worth.  P.B.E. stated the Veteran is unable to maintain any level of sustainable employment in the foreseeable future unless he is able to get control of his PTSD symptoms.  

According to the September 2014 neuropsychological evaluation from Dr. D.J.L, a diagnosis of chronic PTSD was confirmed, and a GAF score of 35 was assigned.  Furthermore, it was determined the Veteran was unemployable based solely upon his service-connected PTSD, regardless of the level of alcohol he ingests.  Dr. D.J.L. stated the Veteran is unable to adequately adapt to stressful circumstances. 

Dr. D.J.L. described the Veteran's current functioning as, "[s]ome impairment in reality testing or communication... Or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."  His current level of functioning was characterized by severe impairment in multiple areas such as severe and chronic levels of anxiety and depressive symptoms associated with the service-connected PTSD.  He was dependent on alcohol since he was discharged from the military.  He experiences disrupted sleep, fatigue, intrusive thoughts and nightmares.  The Veteran experienced symptoms of persistent and increased arousal, avoidance of stimuli associated with service related to trauma, and persistent re-experiencing of the traumatic events of Vietnam.  He has significant levels of difficulty with his memory, attention, and concentration.  He has difficulties with impulse control led to arguments with coworkers, authority figures, and customers at work.  

After a review of the evidence of record, the Board finds that the Veteran's PTSD symptoms have met the criteria contemplated by a 70 percent rating under DC 9411 for the entirety of the appeal period.  His PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances (including work or a work like setting), and the inability to establish and maintain effective relationships. 

The Veteran's VA treatment records, VA examination reports, and statements from VA and private counselors show that his PTSD symptoms include depressed mood, anxiety, chronic sleep impairment, nightmares, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, anhedonia, feelings of helplessness, and decreased energy.  Also, the Veteran and his wife have reported instances of irritability and anger issues leading to angry outbursts. 

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that, throughout the period of appeal, the Veteran's GAF score ranged from approximately 50 to 55, for majority of the appeal period which is indicative of serious, but not total, occupational and social impairment.  These scores are consistent with the Veteran's PTSD symptomatology and the assignment of a 70 percent rating for the entirety of the appeal period.  

Although not all of the enumerated symptoms recited for the 70 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's PTSD symptoms and the significant effect of these symptoms on his social and work situation justify assigning a higher disability rating of 70 percent throughout the entire appeal period.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has had significant PTSD symptoms since his service connection claim was granted, and has continued to receive therapy for this disability.  Therefore, it is reasonable to conclude that the PTSD symptoms have not changed.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

Moreover, while the Veteran meets the criteria for a 70 percent rating, the Board has determined that he does not meet the criteria for the next higher 100 percent rating, as his PTSD symptomatology does not reveal total occupational and social impairment.  There is no evidence of symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Further, VA examiners noted that the Veteran was cooperative, casually/appropriately dressed and able to effectively communicate.  Such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. at 443.

The Board acknowledges the Veteran's complaints regarding his PTSD symptoms and notes that he is competent to make these assertions.  Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also accepts the credibility of the Veteran's assertions concerning the impairment associated with his PTSD.  In fact, the Veteran's subjective complaints have been considered in determining the present 70 percent rating for his PTSD.

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The evidence supports the assignment of a higher 70 percent rating throughout the entire period of appeal for the Veteran's PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To the extent that the Veteran has contended that his PTSD is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria.  Id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Thun, 22 Vet. App. at 115.  Moreover, symptoms not mentioned in the General Rating Formula but which are equivalent in severity to such symptoms are likewise considered in assigning a schedular rating.  Mauerhan, 16 Vet. App. at 443.  Ultimately, the rating criteria explicitly take into account the impact of such symptoms on occupational and social functioning. Accordingly, the Board finds that a comparison of the Veteran's PTSD symptoms and resulting functional impairment and the rating criteria does not present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  However, as discussed above, the Board finds that such related factors are not present in this case.  Therefore, referral for extraschedular consideration is not warranted.  See id. 

III. TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In this regard, the Board highlights that disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (i.e., the orthopedic, digestive, respiratory, cardiovascular-renal, or neuropsychiatric system), are considered to be one disability.  38 C.F.R. § 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15). 

Here, the Veteran contends that he is entitled to a TDIU.  Specifically, he reports that he his PTSD symptoms have rendered him unemployable.  

As discussed above, by this decision, the Board is awarding a 70 percent rating for the Veteran's PTSD for the entirety of the appeal period.  Also, his current rating for his service-connected heart disorder is currently evaluated as 10 percent disabling.  Thus, even prior to a final decision on the Veteran's claim for an increased rating for his service-connected cardiovascular disorder, his combined service-connected disability rating is 70 percent.  38 C.F.R. § 4.25.  Accordingly, he meets the percentage requirements of 38 C.F.R. § 4.16 because at least one disability is ratable at 40 percent or more, PTSD, and his additional service-connected disabilities bring his combined disability rating to 70 percent.

The Veteran reported that he was no longer able to be employed as a car salesman due to mounting stress and his inability to adapt.  Further, the record indicates the Veteran is unable to maintain any level of sustainable employment, as indicated by his Vet Center counselor, P.E.  In addition, Dr. D.J.L. concluded that the Veteran's level of cognitive and poor impulse control caused complete and total occupational impairment.  [Indeed, the Veteran stated that he quit his position as a used car salesman because of his fear that he would hurt someone.]  The combination of cognitive and emotional regulation difficulties such as impulsivity, agitation, and substance dependence renders him unemployable.  

After a careful review of the evidence, the Board finds that the Veteran's pertinent lay evidence and the positive nexus opinion provided by the Veteran's private and VA physicians, demonstrate that his service-connected PTSD renders him unemployable.  Applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to a TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted for the entirety of the appeal period, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand of the remaining issue is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  Here, the Veteran is currently rated as 10 percent disabling for coronary artery disease, status post CABG.  The Veteran and his attorney contend that the current rating does not accurately reflect the Veteran's current symptomatology.  

In light of this contention, as well as the fact that the Veteran's last VA examination for this disability took place four years ago in October 2010, the Board finds that a new VA examination is needed to determine the current severity of his service-connected coronary artery disease.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his coronary artery disease, status post CABG.  The VA examiner should identify all present symptoms and manifestations attributable to this disorder.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria-to include an assessment of exercise capacity in terms of METs (metabolic equivalent) and left ventricular function, as well as a discussion of the presence, or lack, of chronic congestive heart failure, and its frequency.

If any of the foregoing information cannot be provided without resort to speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  Any and all studies deemed necessary should be completed.

2. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim for an initial increased rating for his service-connected coronary artery disease, status post CABG, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


